IN THE UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
IN RE: §
§ CASE NO.: 19-51044-RBK
JOSEPH C WILLIAMSON §
§ CHAPTER 13
DEBTOR §
§
§
§

OBJECTION TO CONFIRMATION BY WELLS FARGO BANK, N.A., ITS ASSIGNEES
AND/OR SUCCESSORS
TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

Comes now WELLS FARGO BANK, N.A., ITS ASSIGNEES AND/OR SUCCESSORS,
(collectively referred to as "Creditor"), a secured creditor and party in interest, and pursuant to 11
U.S.C. §§1322 (b)(2), 1322(b)(5),1324 and 1325(a)(5), and Bankruptcy Rule 3015(f) files its
Objection to Confirmation of Debtors’ proposed Chapter 13 Plan (“Plan”), and in support thereof
would respectfully show the Court as follows:

BACKGROUND

1. Debtors filed a voluntary petition under Chapter 13 of Title 11, United States
Bankruptcy Code on 5/3/2019.

2. WELLS FARGO BANK, N.A., ITS ASSIGNEES AND/OR SUCCESSORS, is the
holder of a Note (“Note”) in the original principal sum of $70,000.00, dated 2/19/2008, which was

executed by Joseph C Williamson to Wachovia Bank, National Association. The Note is secured by
a Deed of Trust of even date therewith granting a lien against real estate located at

LOT 125, BLOCK 6, BIG COUNRTY SUBDIVISIGN, UNIT 1, BEXAR COUNTY, TEXAS,
ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 9501, PAGES 170 AND 171, DEED
AND PLAT RECORDS OF BEXAR COUNTY, TEXAS.

commonly known as 11403 Jarbo Pass Dr, San Antonio, TX 78245 ("Property").

3. Creditor asserts that the allegations and other factual contentions in this objection
have evidentiary support or are likely to have evidentiary support after a reasonable opportunity for
further investigation when Creditor anticipates timely filing its secured Proof of Claim before the
claims bar date.

OBJECTION TO PROPOSED PLAN

4. Creditor objects to confirmation of the Plan because the Plan understates the pre-
petition arrears due and owing under the Note. Debtors’ Plan incorrectly states that there is only
$13,000.00 due in arrearages. Creditor is entitled to full payment its anticipated pre-petition
arrearage claim, in the amount $20,718.09 as of 5/3/2019 pursuant to the Note and Deed of Trust.

Creditor therefore objects to the proposed treatment of its secured claim.

5. As the arrears listed for Creditor are understated, the Chapter 13 Plan may not be
feasible.
6. Movant has had to retain counsel to represent it before this Court and is incurring

legal expenses and attorneys’ fees for the handling of this Objection to Confirmation.
PRAYER
WHEREFORE, PREMISES CONSIDERED, Creditor prays that this Court deny

confirmation of the Plan as proposed, award attorneys’ fees and costs, and grant Creditor such other
and further relief, at law and in equity, as is just.

Respectfully Submitted,
McCARTHY & HOLTHUS, LLP

/s/ Carlos Hernandez-Vivoni

Cole Patton SBN 24037247

Yoshie Valadez SBN 24091142

Carlos Hernandez-Vivoni SBN 24096186
Robert Brandon Hakari SBN 24107552
1255 West 15th Street Suite 1060

Plano, TX 75075

Phone: (214) 291-3800

Fax: (214) 291-3801

Atty File No.: TX-19-21048
ATTORNEYS FOR SECURED CREDITOR

 
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Objection to Confirmation has
been served upon the following parties via electronic means through the Court’s CM/ECF system or

by pre-paid regular first class U.S. Mail on 5/31/2019.

By: /s/Carlos Hernandez-Vivoni
Cole Patton SBN 24037247
Yoshie Valadez SBN 24091142

Carlos Hernandez-Vivoni SBN 24096186
Robert Brandon Hakari SBN 24107552

1255 West 15th Street Suite 1060
Plano, TX 75075

Phone: (214) 291-3800

Fax: (214) 291-3801

Atty File No.: TX-19-21048
ATTORNEYS FOR MOVANT

By First Class Mail Postage Prepaid:

DEBTOR(S)

Joseph C Williamson
11403 Jarbo Pass Dr
San Antonio, TX 78245

By CM/ECF:

COUNSEL FOR DEBTOR(S)
Ricardo Guerra

The Law Offices of Rick Guerra
2211 Rayford, Suite 111, #134
Spring, TX 77386

TRUSTEE

Mary K. Viegelahn
10500 Heritage Blvd
Suite 201

San Antonio, TX 78216

All Parties Requesting Notice Via CM/ECF System
